Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 12, 1974 (the date on the clerk’s extract is August 13, 1974), convicting him of robbery in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of grand larceny in the third degree, and the sentence imposed thereon, and *870the said count is dismissed. As so modified, judgment affirmed. Since, under CPL 300.30 (subd 4), grand larceny in the third degree is a lesser inclusory count of robbery in the second degree, a conviction of the greater count is deemed a dismissal of the lesser count (CPL 300.40, subd 3, par [b]). Accordingly, the lesser count must be dismissed (see People v Grier, 37 NY2d 847). We have examined appellant’s remaining contentions and find them to be without merit. Hopkins, J. P., Margett, Damiani and Rabin, JJ., concur.